Exhibit 10.1

 

LRAD CORPORATION

 

AMENDED AND RESTATED
2015 EQUITY INCENTIVE PLAN

 

1.             Purposes of the Plan. LRAD Corporation, a Delaware corporation
(the “Company”) hereby establishes an incentive compensation plan to be known as
the Amended and Restated 2015 Equity Incentive Plan (the “Plan”), as set forth
in this document. The Plan permits the grant of Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Performance Shares. The purpose of
the Plan is to attract and retain Employees, Directors, and Consultants and to
provide additional incentives for these persons consistent with the long-term
success of the Company’s business. This Plan constitutes an amendment and
restatement of the Company’s 2015 Equity Incentive Plan, as approved by the
Company’s Board of Directors on January 19, 2015, and approved by the Company’s
stockholders on March 18, 2015 (the “Existing Plan”). In the event that the
Company’s stockholders do not approve the Plan, the Existing Plan will continue
in full force and effect on its terms and conditions as in effect immediately
prior to the date the Plan is approved by the Board.

 

2.             Definitions. As used herein, the following definitions will
apply:

 

(a)            “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.

 

(b)            “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States or such other accounting principles
or standards as may apply to the Company’s financial statements under United
States federal securities laws from time to time.

 

(c)            “Applicable Laws” means the requirements relating to the
administration of equity-based awards and the related issuance of Shares under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or
quoted.

 

(d)            “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares.

 

(e)            “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.

 

(f)             “Board” means the Board of Directors of the Company.

 

(g)            “Change in Control” means the occurrence of any of the following
events:

 

(i)     A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this Section 2(g)(i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or

 

 
 

--------------------------------------------------------------------------------

 

  

(ii)     A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any 12 month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this Section 2(g)(ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or

 

(iii)     A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the 12 month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this Section 2(g)(iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s shareholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
Person described in this Section 2(g)(iii). For purposes of this
Section 2(g)(iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, a transaction will not be
deemed a Change in Control unless the transaction qualifies as a change in
control event within the meaning of Section 409A; provided, however, that such
transaction will be deemed a Change in Control even if the transaction does not
qualify as a change in control event within the meaning of Section 409A to the
extent that (1) any acceleration of Awards as a result of such transaction would
not qualify as deferred compensation under Section 409A and (2) such
acceleration would not impose any tax under Section 409A. Further and for the
avoidance of doubt, a transaction will not constitute a Change in Control if:
(i) its sole purpose is to change the state of the Company’s incorporation, or
(ii) its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

 

 
2

--------------------------------------------------------------------------------

 

  

(h)            “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

(i)             “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board, or a duly
authorized committee of the Board, in accordance with Section 4 hereof.

 

(j)             “Common Stock” means the common stock of the Company.

 

(k)            “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

 

(l)             “Covered Employee” shall mean any Employee who is, or could
become, a “covered employee” within the meaning of Section 162(m) of the Code.

 

(m)           “Director” means a member of the Board.

 

(n)            “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(o)            “Eligible Individual” shall mean any person who is an Employee,
as determined by the Administrator.

 

(p)            “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

 

(q)            “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

(r)             “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

 

(i)     If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

 
3

--------------------------------------------------------------------------------

 

  

(ii)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(iii)     In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend or holiday, the Fair Market Value will be the price as
determined in accordance with subsections (i) through (iii) above (as
applicable) on the immediately preceding business day, unless otherwise
determined by the Administrator.

 

(s)            “Fiscal Year” means the fiscal year of the Company.

 

(t)             “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(u)            “Inside Director” means a Director who is an Employee.

 

(v)            “Nonstatutory Stock Option” means an Option that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.

 

(w)            “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(x)             “Option” means a stock option granted pursuant to the Plan.

 

(y)            “Outside Director” means a Director who is not an Employee.

 

(z)            “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(aa)          “Participant” means the holder of an outstanding Award.

 

(bb)         “Performance-Based Compensation” shall mean any compensation that
is intended to qualify as ‘performance-based compensation’ as described in
Section 162(m)(4)(C) of the Code.

 

(cc)          “Performance Criteria” shall mean the criteria (and adjustments)
that the Committee selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

 

(i)     The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings (either before or after one
or more of the following: (A) interest, (B) taxes, (C) depreciation, (D)
amortization and (E) non-cash equity-based compensation expense); (ii) gross or
net sales or revenue; (iii) net income (either before or after taxes); (iv)
adjusted net income; (v) operating earnings or profit; (vi) cash flow
(including, but not limited to, operating cash flow and free cash flow); (vii)
return on assets; (viii) return on capital; (ix) return on stockholders’ equity;
(x) total stockholder return; (xi) return on sales; (xii) return on investments;
(xiii) gross or net profit or operating margin; (xiv) costs; (xv) expenses;
(xvi) working capital; (xvii) earnings per Share; (xviii) adjusted earnings per
Share; (xix) price per Share; (xx) implementation or completion of critical
projects; (xxi) market share; (xxii) economic value; (xxiii) comparisons with
various stock market indices; (xxiv) capital raised in financing transactions or
other financing milestones; (xxv) stockholders’ equity; (xxvi) market
recognition (including but not limited to awards and analyst ratings); (xxvii)
financial ratios; or (xxviii) implementation, completion or attainment of
objectively determinable objectives relating to commercial or strategic
milestones or developments; in each case as determined in accordance with
Applicable Accounting Standards, if applicable, or may be adjusted when
established to include or exclude any items otherwise includable or excludable
under Applicable Accounting Standards, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.

 

 
4

--------------------------------------------------------------------------------

 

  

(ii)     The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense that are determined
to be appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments; (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual, infrequently occuring
or nonrecurring events or changes in Applicable Law, accounting principles or
business conditions. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

 

(dd)         “Performance Goals” shall mean, for a Performance Period, one or
more goals established in writing by the Administrator for the Performance
Period based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.

 

 
5

--------------------------------------------------------------------------------

 

  

(ee)          “Performance Period” shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to, and the payment of, an
Award.

 

(ff)           “Performance Share” means an Award denominated in Shares which
may be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.

 

(gg)         “Performance Unit” means an Award which may be earned in whole or
in part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

(hh)         “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture. Such restrictions may be
based on the passage of time, the achievement of target levels of performance,
or the occurrence of other events as determined by the Administrator.

 

(ii)            “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.

 

(jj)            “Restricted Stock Unit” means a bookkeeping entry representing
an amount equal to the Fair Market Value of one Share, granted pursuant to
Section 8. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(kk)          “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

 

(ll)            “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(mm)        “Section 409A” means Section 409A of the Code, as it has been and
may be amended from time to time, and any proposed or final Treasury Regulations
and Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.

 

(nn)         “Service Provider” means an Employee, Director or Consultant.

 

(oo)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 15 of the Plan.

 

(pp)         “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.

 

 
6

--------------------------------------------------------------------------------

 

  

(qq)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Stock Subject to the Plan.

 

(a)           Stock Subject to the Plan. Subject to the provisions of Section 15
of the Plan, the maximum aggregate number of Shares that may be issued under the
Plan is 5,000,000 Shares.

 

(b)           Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares, is forfeited to
or repurchased by the Company due to failure to vest, the unpurchased Shares (or
for Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares), which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). With respect to
Stock Appreciation Rights, only Shares actually issued (i.e., the net Shares
issued) pursuant to a Stock Appreciation Right will cease to be available under
the Plan; all remaining Shares under Stock Appreciation Rights will remain
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment as provided in Section 15, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to this Section 3(b).

 

(c)           Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

 

(d)          Section 162(m) Per-Participant Award Limits. Subject to adjustment
under Section 15, the following limits will apply to the grant of any Award
intended to constitute “performance-based compensation” under Section 162(m) of
the Code:

 

(i)     Options and Stock Appreciation Rights: No Participant may be granted
within any calendar year one or more Options or Stock Appreciation Rights that
in the aggregate are for more than 1,000,000 shares of Stock reserved for
issuance under the Plan.

 

(ii)     Awards of Restricted Stock and Restricted Stock Units: No Participant
may be granted within any calendar year one or more Awards of Restricted Stock
and Restricted Stock Units subject to vesting conditions based on the attainment
of performance goals for more than an aggregate of 1,000,000 shares of Stock
reserved for issuance under the Plan.

 

 
7

--------------------------------------------------------------------------------

 

  

(iii)     Performance Units and Performance Shares: No Participant may be
granted within any calendar year one or more Awards of Performance Units and
Performance Shares that could result in the Participant receiving pursuant to
those Performance Shares and Performance Units more than 1,000,000 shares of
Stock reserved for issuance under the Plan.

 

(iv)     Awards Settled in Cash. No Participant may be granted within any
calendar year one or more Awards payable in cash in excess of an aggregate
amount of $2,000,000.

 

(v)     Each above limit for “performance-based compensation” under Section
162(m) of the Code will be multiplied by two for new hires in the year of hire.

 

4.             Administration of the Plan.

 

(a)           Procedure.

 

(i)     Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as Performance-Based Compensation,
the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

(ii)     Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iii)     Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws. Recipients of Awards under the Plan will
comply with the Company’s procedures for tracking and administration thereof,
including with respect to the issuance and holding of securities issuable under
Awards granted under the Plan.

 

(b)           Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:

 

(i)     to determine the Fair Market Value;

 

(ii)     to select the Service Providers to whom and the times at which Awards
may be granted hereunder;

 

(iii)     to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)     to approve forms of Award Agreements for use under the Plan;

 

 
8

--------------------------------------------------------------------------------

 

  

(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi)     to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(vii)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

 

(viii)     to modify or amend each Award (subject to Section 21 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

 

(ix)      to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 16 of the Plan;

 

(x)       to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xi)      to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and

 

(xii)     to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)            Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.

 

5.             Eligibility. Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units may be granted to Service Providers. Incentive Stock Options
may be granted only to Employees.

 

6.             Stock Options.

 

(a)            Limitations. Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.

 

 
9

--------------------------------------------------------------------------------

 

  

(b)           Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be 10
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be 5 years from the date of grant or such shorter term as may
be provided in the Award Agreement.

 

(c)           Option Exercise Price and Consideration.

 

(i)            Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:

 

(1)           In the case of an Incentive Stock Option:

 

(A)     granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant; or

 

(B)     granted to any Employee other than an Employee described in
Section 6(c)(i)(1)(A), the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.

 

(2)           In the case of a Nonstatutory Stock Option, the per Share exercise
price will be no less than 100% of the Fair Market Value per Share on the date
of grant.

 

(3)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

 

(ii)           Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.

 

(iii)          Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or otherwise)
implemented by the Company in connection with the Plan; (6) by net exercise;
(7) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or (8) any combination of the foregoing
methods of payment.

 

 
10

--------------------------------------------------------------------------------

 

  

(d)           Exercise of Option.

 

(i)            Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan. Exercising an Option in any manner will decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(ii)           Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
termination as the result of the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

 

 
11

--------------------------------------------------------------------------------

 

  

(iii)          Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for 12 months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.

 

(iv)          Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided the
right to designate a beneficiary is set forth in the Award Agreement and such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for 12 months following
Participant’s death. Unless otherwise provided by the Administrator, if at the
time of death Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will immediately revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

 

(v)            Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Option within the applicable time periods set
forth in Section 7(d) is prevented by the provisions of Section 22 below, the
Option shall remain exercisable until 30 days (or such longer period of time as
determined by the Administrator, in its discretion) after the date the
Participant is notified by the Company that the Option is exercisable (but in no
event later than the expiration of the term of such Option as set forth in the
Award Agreement).

 

7.             Restricted Stock.

 

(a)           Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts and on such terms as
the Administrator, in its sole discretion, will determine, and whether such
Shares of Restricted Stock shall be Performance-Based Compensation. Any Shares
of Restricted Stock that are intended to be Performance-Based Compensation shall
be based upon objectively determinable bonus formulas established in accordance
with the provisions of Section 11.

 

 
12

--------------------------------------------------------------------------------

 

  

(b)           Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.

 

(c)           Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

 

(d)           Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

 

(e)           Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.

 

(f)            Voting Rights. Unless otherwise determined by the Administrator,
during the Period of Restriction, Service Providers holding Shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
Shares.

 

(g)           Dividends and Other Distributions. Unless otherwise determined by
the Administrator, during the Period of Restriction, Service Providers holding
Shares of Restricted Stock will be entitled to receive all dividends and other
distributions paid with respect to such Shares. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.   Notwithstanding the foregoing, any
dividends payable or credited in connection with an Award that vests based on
the achievement of performance goals shall be subject to restrictions and risk
of forfeiture to the same extent as the underlying Award.

 

(h)           Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 

8.             Restricted Stock Units.

 

(a)           Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator in such amounts and on such
terms as the Administrator, in its sole discretion, will determine, and whether
such Restricted Stock Units shall be Performance-Based Compensation. Any
Restricted Stock Units that are intended to be Performance-Based Compensation
shall be based upon objectively determinable bonus formulas established in
accordance with the provisions of Section 11. After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

 

 
13

--------------------------------------------------------------------------------

 

  

(b)           Vesting Criteria and Other Terms. The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, divisional, business unit, or individual
goals (including, but not limited to, continued employment or service),
applicable federal or state securities laws or any other basis determined by the
Administrator in its discretion.

 

(c)           Dividend Equivalents and Other Ownership Rights. Prior to the
satisfaction of applicable vesting criteria, the Participant shall not have any
right to transfer any rights with respect to any Restricted Stock Units and
shall not have rights of ownership in any Shares underlying the Restricted Stock
Units, including the right to vote such Shares, but the Administrator may on or
after the grant of Restricted Stock Units authorize the payment of dividend
equivalents on such Restricted Stock Units in cash or additional Shares on a
current, deferred or contingent basis with respect to any or all dividends or
other distributions paid by the Company. Notwithstanding the foregoing, any
dividend equivalents with respect to dividends paid in stock, or any dividend
equivalents credited or payable in connection with an Award that vests based on
achievement of performance goals, shall be subject to the same restrictions and
risk of forfeiture as the underlying Award.

 

(d)           Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

(e)           Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement. The Administrator, in its
sole discretion, may only settle earned Restricted Stock Units in cash, Shares,
or a combination of both.

 

(f)            Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.

 

9.             Stock Appreciation Rights.

 

(a)           Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.

 

(b)           Number of Shares. The Administrator will have complete discretion
to determine the number of Stock Appreciation Rights granted to any Service
Provider.

 

(c)           Exercise Price and Other Terms. The per share exercise price for
the Shares to be issued pursuant to exercise of a Stock Appreciation Right will
be determined by the Administrator and will be no less than 100% of the Fair
Market Value per Share on the date of grant. Otherwise, the Administrator,
subject to the provisions of the Plan, will have complete discretion to
determine the terms and conditions of Stock Appreciation Rights granted under
the Plan.

 

 
14

--------------------------------------------------------------------------------

 

  

(d)           Stock Appreciation Right Agreement. Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

 

(e)           Vesting. Any Award Agreement may specify:  (i) a waiting period or
period before Stock Appreciation Rights shall become exercisable and
(ii) permissible dates or periods on or during which Stock Appreciation Rights
shall be exercisable, and any Award Agreement may provide for the earlier
exercise of such rights in the event of a termination of employment.

 

(f)            Expiration of Stock Appreciation Rights. A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.

 

(g)           Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:

 

(i)           The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; by

 

(ii)          The number of Shares with respect to which the Stock Appreciation
Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

10.           Performance Units and Performance Shares.

 

(a)           Grant of Performance Units/Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant and whether
such Performance Units and Performance Shares shall be Performance-Based
Compensation. Any Performance Units and Performance Shares that are intended to
be Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Section 11.

 

(b)           Value of Performance Units/Shares. Each Performance Unit will have
an initial value that is established by the Administrator on or before the date
of grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

 
15

--------------------------------------------------------------------------------

 

  

(c)           Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set Performance Goals based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.

 

(d)           Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding Performance Goals or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

 

(e)           Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

(f)            Cancellation of Performance Units/Shares. On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.

 

 
16

--------------------------------------------------------------------------------

 

  

11.           Provisions Applicable to Awards Intended to Qualify as
Performance-Based Compensation.

 

(a)           Purpose. The Committee, in its sole discretion, may determine at
the time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation (other than an Option
or Stock Appreciation Right), then the provisions of this Section 11 shall
control over any contrary provision contained in the Plan. The Administrator, in
its sole discretion, may grant Awards to other Eligible Individuals that are
based on Performance Criteria or Performance Goals or any such other criteria
and goals as the Administrator shall establish, but that do not satisfy the
requirements of this Section 11 and that are not intended to qualify as
Performance-Based Compensation. Unless otherwise specified by the Committee at
the time of grant, the Performance Criteria with respect to an Award intended to
be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

 

(b)           Applicability. The grant of an Award to an Eligible Individual for
a particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

 

(c)           Types of Awards. Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to an Eligible Individual intended
to qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, Restricted Stock Units that vest and
become payable upon the attainment of specified Performance Goals and any
Performance Shares or Performance Units described in Section 9 that vest or
become exercisable or payable upon the attainment of one or more specified
Performance Goals. Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.

 

(d)           Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals that is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, that may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether and the extent to which the applicable Performance Goals have
been achieved for such Performance Period. In determining the amount earned
under such Awards, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant, including
the assessment of individual or corporate performance for the Performance
Period.

 

 
17

--------------------------------------------------------------------------------

 

  

(e)           Payment of Performance-Based Awards. Unless otherwise provided in
the applicable Award Agreement and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Participant must be employed by the Company
or a Subsidiary throughout the Performance Period. Unless otherwise provided in
the applicable Performance Goals or Award Agreement, a Participant shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

 

(f)            Additional Limitations. Notwithstanding any other provision of
the Plan and except as otherwise determined by the Administrator, any Award that
is granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements.

 

12.           Limitations on Payments and Awards to Outside Directors.
Notwithstanding any other provision of the Plan to the contrary, the aggregate
amount of cash compensation (including annual retainers and other fees, whether
or not granted under the Plan) plus the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any Outside Director during any
single calendar year may not exceed $250,000.

 

13.           Leaves of Absence/Transfer Between Locations. Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence. A Participant will not cease to be
an Employee in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary. For purposes of Incentive Stock Options, no such
leave may not exceed 3 months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then 6 months following
the first day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.

 

14.           Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

15.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.

 

(a)           Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.

 

 
18

--------------------------------------------------------------------------------

 

  

(b)           Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)           Change in Control. In the event of a merger of the Company with or
into another corporation or other entity or a Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that (i) Awards may be assumed, or substantially equivalent
Awards will be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof) with appropriate adjustments as to the number and kind of
shares and prices; (ii) upon written notice to a Participant, that the
Participant’s Awards will terminate upon or immediately prior to the
consummation of such merger or Change in Control; (iii) outstanding Awards will
vest and become exercisable, realizable, or payable, or restrictions applicable
to an Award will lapse, in whole or in part prior to or upon consummation of
such merger or Change in Control, and, to the extent the Administrator
determines, terminate upon or immediately prior to the effectiveness of such
merger or Change in Control; (iv) (A) the termination of an Award in exchange
for an amount of cash and/or property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights as of the date of the occurrence of the transaction (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction the Administrator determines in good faith that no amount would have
been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing. In taking any of the actions permitted under this Section 15(c),
the Administrator will not be required to treat all Awards similarly in the
transaction.

 

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at 100% of target levels, unless
otherwise provided in an award agreement, and all other terms and conditions
met. In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a Change in Control, the Administrator will notify
the Participant in writing or electronically that the Option or Stock
Appreciation Right will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.

 

 
19

--------------------------------------------------------------------------------

 

  

For the purposes of this Section 15(c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

 

Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

(d)           Outside Director Awards. With respect to Awards granted to an
Outside Director that are assumed or substituted for, if on the date of or
following such assumption or substitution the Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant (unless such resignation is
at the request of the acquirer), then the Participant will fully vest in and
have the right to exercise Options and/or Stock Appreciation Rights as to all of
the Shares underlying such Award, including those Shares which would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at 100% of target levels and all other terms and conditions
met.

 

(e)           With respect to Awards that are granted to Covered Employees and
are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 15 or in any other provision of the Plan shall
be authorized to the extent that such adjustment or action would cause such
Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 15 or in any other provision of the Plan shall
be authorized to the extent that such adjustment or action would cause the Plan
to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment or
action shall be authorized to the extent such adjustment or action would result
in short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.

 

 
20

--------------------------------------------------------------------------------

 

  

16.           Tax.

 

(a)           Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

(b)           Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable cash (including cash from the sale of
Shares issued to Participant) or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld (or such other rate as
determined by the Administrator that will not create an adverse accounting
consequence or cost), or (c) delivering to the Company already-owned Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld (or such other rate as determined by the Administrator that will not
create an adverse accounting consequence or cost). The Fair Market Value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.

 

(c)           Compliance With Code Section 409A. Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Section 409A and will be construed
and interpreted in accordance with such intent, except as otherwise determined
in the sole discretion of the Administrator. To the extent that an Award or
payment, or the settlement or deferral thereof, is subject to Section 409A the
Award will be granted, paid, settled or deferred in a manner that will meet the
requirements of Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A.

 

17.           No Effect on Employment or Service. Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company or any Parent
or Subsidiary of the Company, nor will they interfere in any way with the
Participant’s right or the Company’s right, or Parent’s or Subsidiary’s right,
to terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

18.           No Duty to Inform Regarding Exercise Rights. Neither the Company,
the Board, the Administrator nor any Committee shall have any duty to inform a
Participant of the pending expiration of the period in which an Award may be
exercised.

 

19.           Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.

 

 
21

--------------------------------------------------------------------------------

 

  

20.           Term of Plan. Subject to Section 26 of the Plan, the Plan will
become effective upon its adoption by the Board and the shareholders. It will
continue in effect for a term of 10 years from the date adopted by the Board,
unless terminated earlier under Section 21 of the Plan.

 

21.           Amendment and Termination of the Plan.

 

(a)           Amendment and Termination. The Administrator may at any time
amend, alter, suspend or terminate the Plan. Notwithstanding the foregoing, any
amendment shall be subject to any requirement for stockholder approval imposed
by applicable law, including the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded; provided that the
Board may not amend the Plan in any manner that would result in noncompliance
with Rule 16b-3 under the Exchange Act; and further provided that the Board may
not, without the approval of the Company's stockholders, amend Sections 3(d),
12, or 23.

 

(b)           Shareholder Approval. The Company will obtain shareholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)           Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will materially impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan will not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

 

22.           Forfeiture and Claw-Back Provisions. Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Administrator shall have the right to provide, in an Award Agreement
or otherwise, or to require a Participant to agree by separate written or
electronic instrument, that:

 

(a)           Any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, shall
be paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (x) a
Participant ceases to be a Service Provider prior to a specified date, or within
a specified time period following receipt or exercise of the Award, or (y) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or (z) the Participant ceases to be a Service Provider due to a termination by
the Company for cause, as such term is defined in an Award Agreement or an
employment agreement between the Participant and the Company; and

 

(b)           All Awards (including any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
or exercise of any Award or upon the receipt or resale of any Shares underlying
the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of Applicable Laws, including without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy and/or in the applicable Award Agreement.

 

 
22

--------------------------------------------------------------------------------

 

  

23.           Prohibition on Repricing. Subject to Section 15, the Administrator
shall not, without the approval of the stockholders of the Company, (a)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per share, or (b) cancel any Option or Stock Appreciation Right
in exchange for cash or another Award when the Option or Stock Appreciation
Right price per share exceeds the Fair Market Value of the underlying Shares.
Subject to Section 15, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding Award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award.

 

24.           Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)           Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

25.           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction or to complete or
comply with the requirements of any registration or other qualification of the
Shares under any state or federal law or under the rules and regulations of the
Securities and Exchange Commission, the stock exchange on which Shares of the
same class are then listed, or any other governmental or regulatory body, which
authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

 

26.           Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such shareholder approval will be obtained in the manner and to
the degree required under Applicable Laws.

 

 

23